                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


UNITED STATES OF AMERICA                             )               DOCKET NO. 3:14-cr-143
                                                     )
               v.                                    )
                                                     )       Order Authorizing Compliance
   (1) MAURICE NORMAN LEVY                           )       with the Justice for All Act Using
   (2) DERRICK ANTHONY LEVY                          )       Reasonable Alternative Measures
   (3) MATTHEW CORRALES                              )
                                                     )

       On this date, the Court considered the Government’s Unopposed Motion for an Order

Authorizing Compliance with the Justice For All Act Using Reasonable Alternative Measures,

pursuant to 18 U.S.C. § 3771(d)(2). Having considered the Motion and for good cause shown, the

Court hereby GRANTS the Motion and ORDERS that for any public court proceeding in the

above-captioned matter, the United States Department of Justice may provide reasonable, accurate,

and timely notice to crime victims through publication on the website of the Department of Justice.

       IT IS SO ORDERED.



                                              Signed: May 18, 2021
